PER CURIAM.
The defendant violated his community control and was sentenced to 5⅜ years in prison. His scoresheet shows 55 points, which scores out to only any non-state prison sanction. Therefore he contends that the sentence illegally exceeds the one-cell bump up that is permitted for violation of probation. The state contends that he was sentenced based on more than the probation violation, but that the scoresheet does not reflect this. We find that the record is insufficient to support the defendant’s sentence. Roberson v. State, 555 So.2d 976 (Fla. 1st DCA 1990); Hembree v. State, 519 So.2d 1138 (Fla. 2d DCA 1988). We therefore vacate the sentence and remand the matter to the trial court for resen-tencing upon a proper scoresheet.
Reversed and remanded with directions.